Memorandum. The order of the Appellate Division should be affirmed for the reasons stated in the memorandum decision of that court. There must be strict compliance with the documentary - requirements of a letter of credit since the issuing bank at once owes independent obligations to its *828customer and to the beneficiary of the letter of credit, and the interests of these two in any given situation may be divergent, if not conflicting.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.